Citation Nr: 0003046	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-10 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for 
muscular low back pain secondary to residuals of a shell 
fragment wound of the left hip with painful left knee 
secondary to left hip degeneration.

2.  Entitlement to a rating greater than 10 percent for a 
right greater trochanteric bursitis with right knee pain 
secondary to residuals of a shell fragment wound of the left 
hip with painful left knee secondary to left hip 
degeneration.

3.  Entitlement to a rating greater than 40 percent for 
residuals of a shell fragment wound of the left hip with 
painful left knee secondary to left hip degeneration, status 
post total hip replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1997, in which the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claim of 
entitlement to a rating greater than 40 percent for residuals 
of a shell fragment wound of the left hip with painful left 
knee secondary to left hip degeneration, and granted 
entitlement to service connection for a right hip disability 
and a muscular low back pain both secondary to the left hip 
disability.  The veteran subsequently disagreed with the 
assigned ratings and perfected an appeal of that decision.  A 
hearing on this claim was held in Lincoln, Nebraska, on June 
11, 1999, before Jeff Martin, who is a member of the Board 
and was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented claims that are plausible.  
The Board accordingly finds that the VA has a duty to assist 
him in the development of his claims.  38 U.S.C.A. § 5107(a).  
This duty involves obtaining relevant medical reports and 
examinations where indicated by the facts and circumstances 
of the individual case.  See Abernathy v. Principi, 3 Vet. 
App. 461 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

With regard to the veteran's right hip disability, identified 
as right greater trochanteric bursitis with right knee pain, 
left hip, and low back disabilities, the veteran reports that 
he has pain in both hips and his low back.  It is established 
United States Court of Appeals for Veterans Claims (Court) 
doctrine that, in assigning a disability evaluation, the VA 
must consider the effects of the disability upon ordinary 
use, and the functional impairment due to pain, weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. §§ 4.40, 4.45 (1999).  However, in 
the present case it does not appear that the RO has 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (1999), which are relevant in evaluating the severity of 
the disability at issue.  Additionally, in connection with 
the veteran's claim of entitlement to a rating greater than 
40 percent for his service-connected residuals of a shell 
fragment wound of the left hip with painful left knee 
secondary to left hip degeneration, status post total hip 
replacement, the Board notes that no examination has been 
performed since the veteran's April 1998 surgery to replace 
his hip, and at his June 1999 hearing the veteran testified 
that he had pain and continuing problems with his hip despite 
the surgery.  

Furthermore, although the reports of the most recent VA 
examinations given to the veteran in March 1997, November 
1997, and December 1997, note the range of motion in his hips 
and low back; they do not indicate passive or active motion, 
the normal ranges of motion, the degree to which the 
veteran's reported pain impacted his ability to move his back 
and hips, his functional ability or whether the back and hips 
were stable, weak, or easily fatigued.  Hence, it is unclear 
to what extent, if any, pain has restricted the veteran's 
motion or the functional ability of the low back and hips.  
As a result, the Board finds that this case must be remanded 
for another examination to include the above noted 
information.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Arnesen v. Brown, 8 Vet. App. 432 (1995).  On remand, the 
veteran should be fully informed that his failure to report 
for his scheduled VA examination will result in his claim 
being denied.  38 C.F.R. § 3.655 (1999).  

Further, while the case was in appellate status, the VA 
criteria for evaluating muscle injuries was amended effective 
July 3, 1997.  See 38 C.F.R. § 4.73 (1997).  As the instant 
issues include, in part, the question of the proper current 
rating assigned for muscle injuries, review consistent with 
the new criteria is indicated for the period after which it 
became effective.  

In view of the veteran's complaints of pain on motion, the 
medical evidence received to date, the contentions advanced, 
and the posture of the case at this time, the Board finds 
that additional development in this area is indicated.  It is 
not clear, for instance, whether there is peripheral nerve 
involvement, muscle atrophy or muscle weakness on repeated 
motion, or the current range of motion of the left hip. It is 
also unclear whether the veteran's left knee problems are a 
separate disability or simply part of his service-connected 
left hip disability as noted by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for the residuals of shell fragment 
wounds of the left hip, and his right hip 
and low back disabilities, not already 
associated with the claims file.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

2.  The RO should also schedule the 
veteran for appropriate examinations to 
determine the nature and severity of the 
veteran's service-connected shell 
fragment wound disabilities of the left 
hip.  Initially, the examiners are 
requested to provide an opinion as to the 
nature, etiology and severity of all 
current symptomatology of the left hip, 
including painful and tender scarring.  
All indicated tests and studies should be 
done, and all clinical findings should be 
reported in detail.  Particularly, the 
examiners are requested to identify the 
specific nerves and/or muscle groups in 
the area identified.  A determination of 
whether the veteran has arthritis in the 
area identified and, if so, whether the 
arthritis is attributable to shrapnel 
wounds should be made.  If additional 
specialty examinations are found 
necessary, the examiners are requested to 
schedule them as appropriate.  The claims 
file must be made available to the 
examiners for review purposes prior to 
the examinations, and the complete 
examination reports, including any 
electrodiagnostic studies, as indicated, 
should be associated with the claims 
file.  Findings should include the 
presence or absence of swelling, muscle 
atrophy, muscle weakness, or other 
similar findings attributed to the shell 
fragment injury residuals, in addition to 
range of motion, peripheral nerve 
involvement, and scarring.

3.  Upon completion of the above actions, 
the RO should schedule the veteran for a 
VA examination of his right hip, left hip 
and low back.  The RO should also inform 
the veteran of the consequences of 
failing to report for the scheduled 
examination.  It is very important that 
the examiner be afforded an opportunity 
to review the veteran's claims file prior 
to the examination.  The veteran's low 
back, right hip and left hip disabilities 
should be examined for degrees of both 
active and passive range of motion and 
any limitation of function of the parts 
affected by limitation of motion of the 
low back and hips.  The examiner should 
also be asked to note the normal ranges 
of motion of the low back and hips.  
Additionally, the examiner should be 
requested to determine whether the 
veteran's low back and right and left 
hips exhibit weakened movement, excess 
fatigability, subluxation, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, subluxation or 
incoordination.  The examiner should also 
be asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the low 
back or hips are used repeatedly over a 
period of time, such as an eight-hour 
workday.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion lost 
due to pain on use or during flare-ups.  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999)  Ardison v. Brown, 6 Vet. App. 
405, 407 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 464 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

5.  The RO should then readjudicate the 
issues on appeal.  The RO should also 
clarify whether the veteran's left and 
right knees are separate service-
connected disabilities, particularly the 
right knee which showed evidence of 
shrapnel on x-ray.  If they are not 
deemed to be separate disabilities, the 
RO should explain the basis for this 
conclusion.  In the event the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


